Citation Nr: 0635668	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  03-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right great toe disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from October 1978 
to November 1981.  

A July 2002 rating decision of the RO granted service 
connection for disability of the right great toe and assigned 
a noncompensable evaluation, effective on June 26, 2002, the 
date of claim.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in September 2004 to the RO for additional 
development or the record.  

A March 2005 rating decision assigned a 10 percent evaluation 
for the veteran's service-connected right great toe 
disability, effective on June 26, 2002.  Although an increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  



FINDING OF FACT

The service-connected right great toe disability is shown to 
be manifested by  a mild hallux valgus deformity of the right 
great toe without significant arthropathy.  




CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected disability of the right 
great toe have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5280 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

Although the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and assistance 
provisions of VCAA should be provided to a claimant prior to 
any adjudication of the claim, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), notice was provided later in the appeal 
process on the issue on appeal.  

The Court's decision did not contain a remedy under such 
facts, and there appears to be no effective remedy available 
given these circumstances.  Nevertheless, in January 2005, 
the RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to establish entitlement to an increased evaluation.  
In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No private medical evidence was subsequently 
received from the veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The January 2005 letter 
said "[t]his is an opportunity to submit information you may 
have that you have not already submitted."  The Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1).  

The veteran has not been informed of the applicable 
regulations on disability ratings and effective dates if his 
claim is granted.  However, since the veteran's claim for an 
increased initial evaluation is being denied, no other 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that relevant 
VA examinations were conducted in July 2002 and February 
2005.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issue addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his May 2004 videoconference hearing.  The Board additionally 
finds that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

A 10 percent evaluation is assigned for severe hallux valgus, 
if equivalent to amputation of the great toe or with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  


Analysis

The veteran's service-connected disability of the right great 
toe is rated as analogous to unilateral hallux valgus under 
Diagnostic Codes 5299-5280.  A designation of Diagnostic Code 
5299 reflects that the disability is a condition not 
specifically listed in the Rating Schedule, and hyphenation 
with 5280 indicates that the disability has been rated as 
analogous to unilateral hallux valgus.  See 38 C.F.R. §§ 
4.20, 4.27 (2006).   

Although the veteran is seeking an evaluation in excess of 10 
percent for his service-connected right great toe disability, 
a 10 percent evaluation is the maximum schedular evaluation 
provided for unilateral hallux valgus under Diagnostic Code 
5280.  

Consequently, it must also be determined whether a higher 
evaluation may be assigned under another diagnostic code.  A 
review of the other potentially applicable diagnostic codes 
that provide an evaluation greater than 10 percent reveals 
that most other criteria relevant to the toes and foot cannot 
be favorably applied in this case.  

The service-connected disability involves injury to the right 
great toe; it does not involve, and the veteran does not 
have, flatfoot, pes cavus, nonunion or malunion of the tarsal 
or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5276, 5278, 5283 (2006).  

Diagnostic Code 5284 pertains to "other" foot injuries.  Id.  
Although the veteran did suffer a right great toe injury, the 
Board would note that it was a single toe and not the foot 
that was injured.  

Moreover, it was noted on VA examination of the right great 
toe in July 2002 that he had no specific restriction of 
activity.  He was able on VA examination in February 2005 to 
perform all activities of daily living.  

Despite some swelling and pain, there was no additional 
limitation of function on repeated use in February 2005.  
Consequently, the medical evidence does not show more than 
moderate injury to the right foot.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

However, it was noted on VA examination in February 2005 that 
there was no incoordination, weakness, excess fatigability, 
or additional limitation of function on repeated use or 
during flare-ups.  Consequently, no additional compensation 
is warranted under the foregoing provisions.  

The Board notes that because an initial disability rating is 
at issue, the veteran is entitled to a staged disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Based 
on the medical evidence on file, especially the findings on 
VA examinations in July 2002 and February 2005, the veteran's 
right great toe disability does not appear to have fluctuated 
materially during the course of his appeal.  No incremental 
increase in disability having been shown, a staged rating 
under Fenderson would be inappropriate.  

Hence, the preponderance of the evidence is against a higher 
evaluation for the veteran's left ankle disability.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

An initial evaluation in excess of 10 percent for service-
connected disability of the right great toe is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


